Exhibit PLY GEM HOLDINGS, INC. AND SUBSIDIARIES RATIO OF EARNINGS TO FIXED CHARGES Fiscal Year Ended December 31, 2009 2008 2007 2006 2005 Earnings: Earnings (loss) from continuing operations $ (76,752 ) $ (498,475 ) $ 4,982 $ 7,062 $ 21,217 Provision (benefit) for income taxes (17,966 ) (69,951 ) 3,634 4,147 12,651 Earnings (loss) (94,718 ) (568,426 ) 8,616 11,209 33,868 Fixed Charges: Interest expense including amortization of debt expense and discount (premium) 135,514 138,015 99,698 76,680 57,657 Interest portion of rental expense 7,830 9,090 7,119 5,190 4,110 Fixed Charges 143,344 147,105 106,817 81,870 61,767 Earnings (loss) available for fixed charges $ 48,626 $ (421,321 ) $ 115,433 $ 93,079 $ 95,635 Ratio of earnings to fixed charges (1) - - 1.1 x 1.1 x 1.5 x (1) For the years ended December 31, 2009 and 2008, the deficiency in the ratio of earnings to fixed charges to achieve a one to one ratio was $568.4 million and $94.7 million, respectively, which resulted from the depressed residential U.S. housing market.
